Citation Nr: 0419636	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $28,269.12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
a waiver of an overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the amount of $28,269.12.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the alleged overpayment of VA 
compensation benefits was not properly created.  
Specifically, the veteran argues that he had notified the RO 
in March 2001 that he was incarcerated, but that the RO did 
not adjust the benefits to reflect this incarceration until 
December 2001, nearly nine months later.  He also argues that 
other RO errors caused the creation of his debt.  He argues 
that the VA failed to consider that he was entitled to 
retired/retainer pay that he should have received once that 
VA compensation benefits dropped below the amount he was 
entitled to receive as a retiree/retainee.  He indicated that 
entitlement to such retired/retainer pay was not affected by 
his incarceration and that such pay was not factored into the 
reduction of the indebtedness.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  Thus, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to waiver 
of recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.

Furthermore, the Board notes that there is not a current 
financial status report of record and the most recent 
declaration of status of dependents is dated in January 2002, 
while he was incarcerated.  He conceded that most of his 
needs, such as food and housing were being met by the 
Department of Corrections, although he indicated that he 
still had to pay for some items and services such as medical 
visits.  Since the time of his last financial status report, 
the veteran was released from custody from prison in 
September 2002.  In view of veteran's life changes, an 
updated financial status report and declaration of status of 
dependents would be helpful in ascertaining whether repayment 
of the debt, if still found valid, would be a financial 
hardship.

Accordingly, this case is REMANDED for the following action:

1.  Regarding the question as to the 
propriety of the creation of the 
overpayment, the RO should ensure that 
the VA's duty to assist and notify is 
satisfied as to this matter.  

2.  The RO should provide an accounting 
as to the creation of the overpayment in 
question.

3.  The RO should obtain a current 
financial status report and an updated 
declaration of status of dependents from 
the veteran.

4.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the VA compensation benefits 
overpayment indebtedness.  If it is 
found, based upon the evidence of record, 
that the veteran's overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  

5.  After completion of development above 
to include request of financial status 
report, the RO should re-adjudicate the 
veteran's claim for waiver of the 
overpayment of VA compensation benefits.  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given the legally requisite opportunity 
to respond.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




